               Case 20-11768-CSS          Doc 425      Filed 09/24/20    Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE



In re:                                             §          Chapter 11
                                                   §
LUCKY BRAND                                        §
DUNGAREES, LLC                                     §          Case No. 20-11768
                                                   §
                                                   §
Debtors.                                           §


     TEXAS TAXING AUTHORITIES’ OBJECTION TO THE JOINT PLAN OF
   LIQUIDATION FOR LUCKY BRAND DUNGAREES, LLC AND ITS AFFILIATE
        DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY CODE
                             [ECF 386]

                NOW COMES The County of Denton, Texas, The County of Hays, Texas, and

         The County of Williamson, Texas (hereinafter, referred to as “Texas Taxing

         Authorities”) and files this objection to the Joint Plan of Liquidation for Lucky Brand

         Dungarees, LLC and Its Affiliate Debtors Under Chapter 11 of The Bankruptcy Code

         (the “Plan”) and would respectfully show the Court the following:


   1. Texas Taxing Authorities, duly organized governmental units of the State of Texas, are the

         holders of claims for pre-petition ad valorem business personal property taxes for tax years

         2020 assessed against the property of the Debtors in the aggregate amount estimated to be

         $9,848.35.

   2. The Texas Taxing Authorities pre petition claims are secured by unavoidable, first priority,

         perfected liens on all of the Debtors’ business personal property pursuant to Texas Tax

         Code Section 32.01 and 32.05 and 11 U.S.C. Section 362(b)(18). In re Winn’s Stores, Inc.,

         177 B.R. 253 (Bankr. W. D. Tex. 1995); Central Appraisal District of Taylor County v.
               Case 20-11768-CSS           Doc 425      Filed 09/24/20      Page 2 of 4




        Dixie-Rose Jewels, Inc., 894 S.W.2d 841 (Tex. App. – Eastland 1995). These liens arise on

        January 1 of each tax year along with the property owner’s personal liability for the ad

        valorem taxes and attach to the property by operation of law. Tex. Prop. Tax Code 32.01;

        11 U.S.C. Sec. 362(b)(18). Texas Tax Code Section 32.01 provides:



            (a) On January 1 of each year, a tax lien attaches to property to secure the payment of

                all taxes, penalties, and interest ultimately imposed for the year on the property,

                whether or not the taxes are imposed in the year the lien attaches. The lien exists in

                favor of each taxing unit having power to tax the property.

            (b) A tax lien on inventory, furniture, equipment, or other personal property is a lien in

                solido and attaches to all inventory, furniture, equipment, and other personal

                property that the property owner owns on January 1 of the year the lien attaches or

                that the property owner subsequently acquires

            (c) ..

            (d) The lien under this section is perfected on attachment and ... perfection requires no

                further action by the taxing unit.



11 U.S.C. Section 362(b)(18) allows the attachment of liens that secure taxes that come

        due post-petition.

                (b)     ... a tax lien provided by this chapter takes priority over the claim of any

        creditor of a person whose property is encumbered by the lien and over the claim of any

        holder of a lien on property encumbered by the tax lien, whether or not the debt or lien

        existed before attachment of the tax lien.
              Case 20-11768-CSS          Doc 425      Filed 09/24/20      Page 3 of 4




   3. The Texas Taxing Authorities object to the treatment of their claim in the Plan because it

       does not specifically provide for them to receive pre-Effective Date interest on their claims

       at the state statutory rate of 12% per annum pursuant to 11 U.S.C. Sections 511 and 1129.

   4. The Texas Taxing Authorities object to confirmation of the Plan because it does not provide

       for when the Texas Taxing Authorities shall receive payment of their claims. The Texas

       Taxing Authorities are still entitled to post-petition pre Effective Date interest and post

       Effective Date interest at the state statutory rate of 1% per month and 12% per annum,

       respectively, pursuant to 11 U.S.C. Sections 506(b), 511 and 1129. The Texas Taxing

       Authorities have the right to know if the Debtors intend to pay their claims in installments

       or in one lump sum, the number of installments that the Debtors contemplate and when

       they should expect the first installment payment or the lump sum payment of their claims.

       The Plan does not provide any of these details.

   5. The Texas Taxing Authorities object to confirmation of the Plan to the extent that it does

       not provide that they retain the liens that secure all base tax, penalties and interest that may

       accrue on their Secured claim.

   6. The Texas Taxing Authorities object to the treatment of their claim because the Plan does

       not specifically provide for retention of their liens against their collateral.




WHEREFORE, The Texas Taxing Authorities object to the Debtor’s Plan and requests this

Court to order appropriate provisions to assure the protection of the position of their secured tax

claim and further request other such relief as is just and proper.

Dated: September 24, 2020
                Case 20-11768-CSS       Doc 425    Filed 09/24/20     Page 4 of 4



                                                    Respectfully Submitted,

                                                    McCREARY, VESELKA, BRAGG &
                                                    ALLEN, P.C.

                                            By:     /s/ Tara LeDay
                                                    Tara LeDay (TX 24106701)
                                                    P. O. Box 1269
                                                    Round Rock, TX 78680-1269
                                                    Telephone: (512) 323-3200
                                                    Fax: (512) 323-3500
                                                    Email: tleday@mvbalaw.com
                                                    Attorney for The Texas Taxing Authorities

                                    CERTIFICATE OF SERVICE

I hereby certify that, on September 24, 2020, a true and correct copy of the foregoing document
was served by the Electronic Case Filing System for the United States Bankruptcy Court for the
District of Delaware.

                                                    /s/ Tara LeDay
                                                    Tara LeDay

Debtor:
Lucky Brand Dungarees, LLC
540 S. Santa Fe Ave.
Los Angeles, CA 90013

Debtor Attorney:
Christina M. Craige
Latham & Watkins LLP
355 South Grand Avenue, Suite 100
Los Angeles, CA 90071

Betsy Lee Feldman
Young Conaway Stargatt & Taylor
Rodney Square
1000 North King Street
Wilmington, DE 19801

U.S. Trustee:
Juliet M. Sarkessian
U.S. Trustee's Office
844 King Street
Room 2207
Lockbox #35
Wilmington, DE 19899-0035
